UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6797



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus


HORNBECKER, individually and as Facility
Administrator; CHARNEY CAIN, individually and
as Supervisor of Classification Department;
HILL, individually and as a Classification
Counselor; RICHARD LANHAM, individually and as
Commissioner of the Division of Corrections;
EARL BESHEARS, individually and as Warden;
GEORGE KALAROUMAKIS, individually and as
Facility Administrator; DIRECTOR OF CLASSIFI-
CATION, individually also (Name Unknown) at
Department of Corrections Headquarters,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2422-JFM)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Aaron Holsey, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Wendy Ann Kronmiller, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Aaron Holsey appeals the district court’s orders denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying his motion for reconsideration. We have reviewed the record

and the district court’s opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Holsey v. Hornbecker, No. CA-97-2422-JFM (D. Md. Apr. 16 and May 7,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2